                                                      Case 3:21-cv-00226-MMD-CLB Document 42 Filed 08/02/21 Page 1 of 3



                                                  1
                                                      William E. Peterson, Bar No. 1528
                                                  2   Janine C. Prupas, Bar No. 9156
                                                      SNELL & WILMER L.L.P.
                                                  3   50 West Liberty Street, Suite 510
                                                      Reno, Nevada 89501
                                                  4   Telephone: (775) 785-5440
                                                      FAX: (775) 785-5441
                                                  5   wpeterson@swlaw.com
                                                      jprupas@swlaw.com
                                                  6
                                                      Jennifer R. Ecklund admitted pro hac vice
                                                  7   Mackenzie S. Wallace admitted pro hac vice
                                                      John P. Atkins admitted pro hac vice
                                                  8   THOMPSON COBURN LLP
                                                      Admitted Pro Hac Vice
                                                  9   2100 Ross Ave., Suite 600
                                                      Dallas, TX 75201
                                                 10   Telephone: (972) 629-7100
                                                      FAX: (972) 629-7171
                                                 11   jecklund@thompsoncoburn.com
                                                      mwallace@thompsoncoburn.com
                                                 12   jatkins@thompsoncoburn.com
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   Attorneys for Plaintiff
                  Reno, Ne vada 89501
                     LAW OFFICES

                      775.785.5440




                                                 14
                           L.L.P.




                                                                                     UNITED STATES DISTRICT COURT
                                                 15
                                                                                          DISTRICT OF NEVADA
                                                 16
                                                      PRIME HEALTHCARE SERVICES – RENO,            Case No. 3:21-cv-226-MMD-CLB
                                                 17   LLC D/B/A SAINT MARY’S REGIONAL
                                                      MEDICAL CENTER,
                                                 18
                                                                       PLAINTIFF,                  PLAINTIFF’S REQUEST FOR
                                                 19                                                DROPPING DEFENDANT HOMETOWN
                                                      VS.                                          HEALTH MANAGEMENT COMPANY
                                                 20

                                                 21   HOMETOWN HEALTH PROVIDERS
                                                      INSURANCE COMPANY, INC.,
                                                 22   HOMETOWN HEALTH PLAN, INC., AND
                                                      HOMETOWN HEALTH MANAGEMENT
                                                 23   COMPANY
                                                                       DEFENDANTS.
                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                      4839-6177-5860
                                                      Case 3:21-cv-00226-MMD-CLB Document 42 Filed 08/02/21 Page 2 of 3



                                                  1            Plaintiff Prime Healthcare Services – Reno, LLC dba Saint Mary’s Regional Medical

                                                  2   Center (“Saint Mary’s”), by and through its attorneys of record, requests an order from the Court,

                                                  3   pursuant to Fed. R. Civ. P. 21, to drop Hometown Health Management Company from the action.

                                                  4            Upon information and belief, and in reliance on Defendants’ Motion to Dismiss or, in the

                                                  5   Alternative, for a More Definite Statement (ECF No. 34), Hometown Health Management

                                                  6   Company is an entity that is not actively or directly involved with the issuance or administration of

                                                  7   health insurance plans. Saint Mary’s accordingly agrees to drop and dismiss Hometown Health

                                                  8   Management Company from the underlying dispute.

                                                  9            The following defendants remain:

                                                 10            (1) Hometown Health Providers Insurance Company, Inc.

                                                 11            (2) Hometown Health Plan, Inc.

                                                 12            Accordingly, Plaintiff requests an Order from the Court dropping Hometown Health
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   Management Company from this action.
                  Reno, Ne vada 89501
                     LAW OFFICES

                      775.785.5440




                                                 14
                           L.L.P.




                                                      Dated: August 2, 2021                                    SNELL & WILMER L.L.P.
                                                 15

                                                 16
                                                                                                           By: /s/ Janine C. Prupas
                                                 17                                                            William E. Peterson, Bar No. 1528
                                                                                                               Janine C. Prupas, Bar No. 9156
                                                 18                                                            50 West Liberty Street, Suite 510
                                                                                                               Reno, Nevada 89501
                                                 19
                                                                                                               Attorneys for Plaintiff
                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                     -2-
                                                      4839-6177-5860
                                                      Case 3:21-cv-00226-MMD-CLB Document 42 Filed 08/02/21 Page 3 of 3



                                                  1                                    CERTIFICATE OF SERVICE
                                                  2            I hereby certify that on this date, I electronically filed the PLAINTIFF’S REQUEST

                                                  3   FOR DROPPING DEFENDANT HOMETOWN HEALTH MANAGEMENT COMPANY

                                                  4   with the Clerk of the Court for the U.S. District Court, District of Nevada by using the Court’s

                                                  5   CM/ECF system. Participants in the case who are registered CM/ECF users will be served by the

                                                  6   CM/ECF system.

                                                  7   DATED this 2nd day of August, 2021.
                                                  8
                                                                                                    /s/ D’Andrea Dunn
                                                  9                                                An employee of SNELL & WILMER L.L.P.
                                                 10

                                                 11

                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Ne vada 89501
                     LAW OFFICES

                      775.785.5440




                                                 14
                           L.L.P.




                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                    -3-
                                                      4839-6177-5860
